EXHIBIT 2.1 ASSET PURCHASE AGREEMENT BY AND AMONG AVIZA TECHNOLOGY, INC., AVIZA, INC., TRIKON TECHNOLOGIES, INC., CERTAIN OTHER SELLER PARTIES, AND SUMITOMO PRECISION PRODUCTS CO., LTD. August 13, 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INTERPRETATION 2 1.1 Definitions 2 1.2 Interpretation 15 ARTICLE 2 PURCHASE AND SALE OF ASSETS 15 2.1 Purchased Assets 15 2.2 Excluded Assets 18 ARTICLE 3 ASSUMPTION OF LIABILITIES 19 3.1 Assumed Liabilities 19 3.2 Excluded Liabilities 20 ARTICLE 4 PURCHASE PRICE 21 4.1 Purchase Price 21 4.2 Determination of Customer Deposits and Prepayments, Assumed Warranty Obligations Value, Closing Inventory Value and Closing A/R Value 23 4.3 Correction of Closing Inventory Value and Closing A/R Value 24 4.4 Escrow 25 4.5 Allocation of Purchase Price 26 4.6 Alternative Transaction Provisions 27 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES 27 5.1 Organization; Corporate Power of Aviza Entities 27 5.2 Enforceability 28 5.3 Purchased Subsidiaries 28 5.4 No Conflicts; Consents 29 5.5 Intellectual Property 30 5.6 Financial Statements 34 5.7 Changes 34 5.8 Tax Matters 35 5.9 Title and Sufficiency of Assets 37 5.10 Legal Compliance 38 5.11 Permits 38 5.12 Contracts 38 5.13 Powers of Attorney 40 5.14 Legal Proceedings 40 5.15 Brokers’ Fees 40 5.16 Customers and Suppliers 40 5.17 Warranty Claims 41 i TABLE OF CONTENTS (continued) Page 5.18 Product Liability 41 5.19 Accounts Receivable; Inventory 41 5.20 Prepayments, Prebilled Invoices and Deposits 41 5.21 Insurance 41 5.22 Employees and Subcontractors 42 5.23 Employee Benefits 43 5.24 Environmental Matters 44 5.25 ATL Real Property 44 5.26 Certain Business Relationships with Affiliates 45 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER 46 6.1 Organization and Power 46 6.2 Enforceability 46 6.3 Consents 46 6.4 No Conflicts 46 6.5 Legal Proceedings 46 6.6 Brokers’ Fees 47 6.7 Disclaimer of Additional Warranties 47 ARTICLE 7 CONDITIONS TO CLOSING 47 7.1 Conditions to Buyer’s Obligations 47 7.2 Conditions to Seller Parties’ Obligations 50 ARTICLE 8 COVENANTS 51 8.1 Ordinary Course of Business 51 8.2 Conduct of Business 52 8.3 Access 55 8.4 Employee Matters 55 8.5 Regulatory Approvals; Third Party Consents 55 8.6 Adequate Assurances Regarding Assumed Contracts 56 8.7 Cure Amounts 56 8.8 Publicity 56 8.9 Expenses 56 8.10 Transition Plan 56 8.11 Chapter 11 Motions and Order 56 8.12 Transfer of ATL Business 58 8.13 Consignment of Certain APCVD/TP Demo Tools 59 8.14 Information Access After Closing 60 8.15 Alcatel Litigation 60 8.16 IP License to Debtor Sellers 61 8.17 Transition Services Agreement 61 ii TABLE OF CONTENTS (continued) Page 8.18 Further Assurances 61 ARTICLE 9 CLOSING AND TERMINATION 63 9.1 Closing 63 9.2 Termination 63 9.3 Effect of Termination 64 ARTICLE 10 LIMITATION OF LIABILITY 65 ARTICLE 11 TAX MATTERS 65 11.1 Preparation and Filing of Tax Returns of the Purchased Subsidiaries; Conduct of Tax Affairs and Disputes 65 11.2 Transaction Taxes 66 11.3 Tax Prorations 66 11.4 Tax Refunds 67 11.5 Adjustment of Purchase Price 67 ARTICLE 12 AUCTION PROCESS 67 ARTICLE 13 GENERAL PROVISIONS 68 13.1 Notices 68 13.2 Survival of Representations, Warranties and Covenants 69 13.3 Binding Effect 69 13.4 Exhibits and Schedules 69 13.5 Counterparts 70 13.6 Governing Law; Consent to Jurisdiction and Venue; Service of Process 70 13.7 Waivers 70 13.8 Modification and Amendment 70 13.9 Assignment 71 13.10 Entire Agreement 71 13.11 Enforcement 71 13.12 Severability 71 13.13 Time of the Essence; Calculation of Time Period 71 13.14 No Third-Party Rights 71 Exhibits Exhibit A Form of Assignment and Assumption Agreement Exhibit B Form of Bid Procedures Order and Form of Bid Procedures Exhibit C Form of Bill of Sale iii TABLE OF CONTENTS (continued) Exhibit D Form of Sale Order Exhibit E Form of Global Recourse Note Exhibit F Form of Global Non-Recourse Note Exhibit G Allocation Exhibit H-1 Form of Mutual General Release Exhibit H-2 Form of General Release of Former Seller Employees Annex A Form of Subsidiary Purchase Agreements iv ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “Agreement”) is made and entered into as of August 13, 2009 (the “Effective Date”) by and among Sumitomo Precision Products Co., Ltd., a company organized under the laws of Japan (“Buyer”), Aviza Technology, Inc., a Delaware corporation (“ATI”), Aviza Inc., a Delaware corporation and a direct wholly-owned subsidiary of ATI (“AI”), and Trikon Technologies, Inc., a Delaware corporation and a direct wholly-owned subsidiary of ATI (“TTI” and, collectively with ATI and AI, the “Debtor Sellers ” and each a “Debtor Seller”), Aviza Technology Limited, a company organized under the laws of England and Wales and an indirect wholly-owned subsidiary of TTI (“ATL”), and Aviza Technology International, Inc., a Delaware corporation and a direct wholly-owned subsidiary of AI (“Aviza Technology International” and, together with ATL, the “Holding Company Sellers”).Each of the Debtor Sellers and the Holding Company Sellers are sometimes referred to in this Agreement individually as a “Seller Party” and collectively as the “Seller Parties.”Each of Buyer and the Seller Parties are sometimes referred to in this Agreement individually as a “Party” and collectively as the “Parties.” RECITALS A.On June 9, 2009 (the “Petition Date”), each of the Debtor Sellers filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the Northern
